Citation Nr: 0941940	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1987 to June 1991.  
He received the Southwest Asia service medal with three 
bronze service stars, the Kuwait liberation medal, and the 
Aircraft Crewman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has PTSD based on several 
stressors.  First, he avers that while in Saudi Arabia in 
January 1991, and assigned to B Company, 7th Battalion, 159th 
Aviation Regiment, he was threatened by another service 
member.  The Veteran avers that, at the time, he gave an 
official statement regarding the incident and that the other 
service member was relieved of his position.  The Veteran has 
provided the service member's last name, rank, and duty 
position.  The Board notes that if such action took place, it 
may be verifiable through Criminal Investigation Division 
records or Office of the Staff Judge Advocate records, to 
include an Army Regulation (AR) 15-6 investigation.

Second, he avers that, as part of a helicopter crew, he flew 
into Kuwait and Iraq on various occasions on support 
missions, including observation flights, and transporting 
service members and prisoners of war.  He reports killing 
Iraqi soldiers, being fired upon, firing at enemy soldiers, 
seeing dead bodies, and being in the vicinity of a SCUD 
attack.

The evidence of record includes a July 2004 RO request to 
CURR (U.S. Armed Service Center for Unit Records Research, 
now U.S. Army and Joint Services Records Research Center 
(JSRRC)) for verification of the Veteran's averred stressors.  
The request identifies the Veteran's unit of assignment as 
HHC, 2d COSCOM (Corps Support Command).  A CURR response for 
the stressor involving the actions by another service member 
towards the Veteran notes that the U.S. Army Crimes Record 
Center does not have any report of the incident.  A CURR 
response for the stressor involving the killing of Iraqi 
troops, requests clarification of the Veteran's unit of 
assignment.  The claims file does not contain evidence that 
such clarification was provided.  The Board notes that the 
Veteran's records reflect that he was assigned to B Company, 
7th Battalion, 159th Aviation Regiment.  Therefore, the Board 
finds an attempt at verification of all stressors, using the 
Veteran's correct unit of assignment, should be made.

Finally, a February 2003 VA general medical note reflects 
that the Veteran reported that he "has been diagnosed with 
depression and anxiety for about 5 years."  The evidence of 
record does not include medical records prior to 2002.  The 
Board finds that any such records would be useful in helping 
the Board obtain a more complete picture of the Veteran's 
disability; therefore, the RO should make an attempt to 
obtain them.  

The Board notes that the claims file includes evidence that 
the Veteran has been treated for mild depression and anxiety.  
Entitlement to service connection for a psychiatric disorder, 
other than PTSD, has not been developed for appellate 
consideration.  Therefore, the issue of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, is referred to the RO for appropriate action. Clemons 
v. Shinseki, 23 Vet App 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
him to identify the complete facility 
name, address, and approximate dates 
of examination and/or treatment for 
depression and anxiety prior to 2002 
on a provided VA Form 21- 4142, 
Authorization and Consent to Release 
Information.  Inform the Veteran to 
complete an additional VA Form 21-4142 
for any other medical care provider(s) 
who may possess additional records 
referable to treatment for an acquired 
psychiatric disability.

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with 
the claims file, the Veteran's 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Notify the 
Veteran that he may obtain the 
evidence himself and send it to VA.

2.  Contact the U.S. Army and Joint 
Service Records Research Center 
(JSRRC), and any other appropriate 
agency, and request that it 
investigate and attempt to verify the 
alleged stressor involving the threat 
by another service member of B 
Company, 7th Battalion, 159th Aviation 
Regiment, and the Veteran's alleged 
stressor of firing at, and killing 
Iraqi soldiers, seeing dead bodies, 
being fired upon, and having a SCUD 
fired within a mile of him.  If no 
records are available, the RO should 
note such in the file.  

3.  After the development requested 
above, VBA must make a specific 
determination, based on a review of 
the evidence of record, as to whether 
any claimed stressor has been deemed 
verified.  Such determination should 
be noted in the record.

4.  The Veteran should be afforded a VA 
psychiatric examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not that he has a 
current psychiatric disability, to 
include chronic depression, chronic 
anxiety, or a diagnosis of PTSD, as a 
result of service, to include any 
verified stressor(s).  Only a stressor 
that has been deemed verified by VA 
should be considered in rendering a 
diagnosis of PTSD.  All other reported 
stressors which have not been verified 
are not for consideration.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that such review 
occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the Veteran, 
which has/have been verified by VA that 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.

5.  Adjudicate the issue of entitlement 
to service connection for a psychiatric 
disability other than PTSD.  Notice of 
the determination and his appellate 
rights should be provided to the Veteran 
and his representative.  Only if an 
appeal is completed as to this issue 
should the issue of entitlement to 
service connection for a psychiatric 
disability other than PTSD be referred to 
the Board for appellate consideration.

6.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


